     Case 1:21-cv-00652-NONE-BAM Document 8 Filed 06/09/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    PHILLIP GONZALES,                                  Case No. 1:21-cv-00652-BAM (PC)
12                       Plaintiff,                      ORDER DIRECTING CLERK OF COURT TO
                                                         RANDOMLY ASSIGN DISTRICT JUDGE TO
13            v.                                         ACTION
14    STEPHENS, et al.,                                  FINDINGS AND RECOMMENDATIONS TO
                                                         DISMISS ACTION, WITHOUT PREJUDICE,
15                       Defendants.                     FOR FAILURE TO OBEY A COURT ORDER
                                                         AND FAILURE TO PROSECUTE
16
                                                         (ECF No. 5)
17
                                                         FOURTEEN (14) DAY DEADLINE
18

19   I.     Background

20          Plaintiff Phillip Gonzales (“Plaintiff”) is a state prisoner proceeding pro se in this civil

21   rights action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

22   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

23          On April 21, 2021, the Court issued an order denying Plaintiff’s in forma pauperis

24   application without prejudice and ordering Plaintiff to submit an application to proceed in forma

25   pauperis or pay the filing fee within thirty days to proceed with this action. (ECF No. 5.) The

26   Court expressly warned Plaintiff that failure to comply with the Court’s order would result in

27   dismissal of this action. (Id.) The deadline has expired, and Plaintiff has failed to file an

28   application to proceed in forma pauperis, pay the filing fee, or otherwise communicate with the
                                                        1
     Case 1:21-cv-00652-NONE-BAM Document 8 Filed 06/09/21 Page 2 of 4


 1   Court.
 2   II.      Failure to Prosecute and Failure to Obey a Court Order
 3            A.     Legal Standard
 4            Local Rule 110 provides that “[f]ailure . . . of a party to comply with these Rules or with
 5   any order of the Court may be grounds for imposition by the Court of any and all sanctions . . .
 6   within the inherent power of the Court.” District courts have the inherent power to control their
 7   dockets and “[i]n the exercise of that power they may impose sanctions including, where
 8   appropriate, . . . dismissal.” Thompson v. Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986). A
 9   court may dismiss an action, with prejudice, based on a party’s failure to prosecute an action,
10   failure to obey a court order, or failure to comply with local rules. See, e.g., Ghazali v. Moran, 46
11   F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik v. Bonzelet,
12   963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to comply with an order requiring
13   amendment of complaint); Malone v. U.S. Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987)
14   (dismissal for failure to comply with court order).
15            In determining whether to dismiss an action, the Court must consider several factors:
16   (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to manage its
17   docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring disposition of
18   cases on their merits; and (5) the availability of less drastic sanctions. Henderson v. Duncan, 779
19   F.2d 1421, 1423 (9th Cir. 1986); Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988).
20            B.     Discussion
21            Here, Plaintiff’s application to proceed in forma pauperis is overdue, he has not paid the
22   filing fee for this action, and he has failed to comply with the Court’s order. The Court cannot
23   effectively manage its docket if Plaintiff ceases litigating his case. Thus, the Court finds that both
24   the first and second factors weigh in favor of dismissal.
25            The third factor, risk of prejudice to defendant, also weighs in favor of dismissal, since a
26   presumption of injury arises from the occurrence of unreasonable delay in prosecuting an action.
27   Anderson v. Air W., 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor usually weighs against
28   dismissal because public policy favors disposition on the merits. Pagtalunan v. Galaza, 291 F.3d
                                                         2
     Case 1:21-cv-00652-NONE-BAM Document 8 Filed 06/09/21 Page 3 of 4


 1   639, 643 (9th Cir. 2002). However, “this factor lends little support to a party whose
 2   responsibility it is to move a case toward disposition on the merits but whose conduct impedes
 3   progress in that direction,” which is the case here. In re Phenylpropanolamine (PPA) Products
 4   Liability Litigation, 460 F.3d 1217, 1228 (9th Cir. 2006) (citation omitted).
 5           Finally, the Court’s warning to a party that failure to obey the court’s order will result in
 6   dismissal satisfies the “considerations of the alternatives” requirement. Ferdik, 963 F.2d at 1262;
 7   Malone, 833 at 132–33; Henderson, 779 F.2d at 1424. The Court’s April 21, 2021 order
 8   expressly warned Plaintiff that his failure to comply with the Court’s order would result in a
 9   dismissal of this action. (ECF No. 5.) Thus, Plaintiff had adequate warning that dismissal could
10   result from his noncompliance.
11           Additionally, at this stage in the proceedings there is little available to the Court that
12   would constitute a satisfactory lesser sanction while protecting the Court from further
13   unnecessary expenditure of its scarce resources. Plaintiff has not paid the filing fee, and will
14   likely attempt to proceed in forma pauperis in this action, apparently making monetary sanctions
15   of little use, and the preclusion of evidence or witnesses is likely to have no effect given that
16   Plaintiff has ceased litigating his case.
17   III.    Conclusion and Recommendation
18           Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a
19   district judge to this action.
20           Further, the Court finds that dismissal is the appropriate sanction and HEREBY
21   RECOMMENDS that this action be dismissed, without prejudice, for failure to obey a Court
22   order, failure to pay the filing fee, and for Plaintiff’s failure to prosecute this action.
23           These Findings and Recommendation will be submitted to the United States District Judge
24   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
25   (14) days after being served with these Findings and Recommendation, Plaintiff may file written
26   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s
27   Findings and Recommendation.” Plaintiff is advised that failure to file objections within the
28   specified time may result in the waiver of the “right to challenge the magistrate’s factual
                                                          3
     Case 1:21-cv-00652-NONE-BAM Document 8 Filed 06/09/21 Page 4 of 4


 1   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.
 2   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 3
     IT IS SO ORDERED.
 4

 5      Dated:    June 9, 2021                              /s/ Barbara   A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                       4
